DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 recite the term “UV sensitive” is a relative term which renders the claim indefinite. The term “sensitve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it is unclear and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. 20180053906.

    PNG
    media_image1.png
    726
    905
    media_image1.png
    Greyscale



a pixel array (as labeled by examiner above); 
a flexible substrate (combination of 110 and 100) including a first area 1A and a second area 2A disposed on a bottom of the pixel array, and a bending area BA disposed between the first area and the second area, wherein the flexible substrate in the bending area is partially hollowed out (see 110a) along a bending direction; and 

    PNG
    media_image2.png
    698
    1072
    media_image2.png
    Greyscale

an adhesive layer 120 disposed between the flexible substrate and the pixel array, wherein an area of the adhesive layer corresponding to the bending area is completely hollowed out (see 120a) along the bending direction; 
wherein hollowed-out areas are filled with a protective layer 160 (portion of 160 below dotted between 120a is a layer).



Regarding claim 4 (see rejection of claim 1 above), fig. 2 of Lee discloses further comprising an adhesive layer disposed between the flexible substrate and the pixel array, wherein an area of the adhesive layer corresponding to the bending area is completely or partially hollowed out along the bending direction.

Regarding claim 5, (see rejection of claim 1 above), fig. 2 of Lee discloses  wherein hollowed-out areas are filled with a protective layer.

 Regarding claim 7, It is necessary the case that Lee invention is one wherein the protective layer is an ultra-violet (UV) sensitive adhesive (to a degree).

Regarding claim 8, fig. 2 of Lee discloses wherein a cross-sectional shape of hollowed-out areas is of trapezoidal.

Regarding claim 9, fig. 2 of Lee discloses wherein a number of hollowed-out areas is one (region below dotted line is one area).

Regarding claim 10, fig. 2 of Lee discloses wherein a number of hollowed-out areas (region occupied by 510 and 160 are considered to be a number of hollow-out area) is plural and the hollowed-out areas are arranged in a discontinuous manner.

Regarding claims 13 and 14, (see rejection of claim 1), Lee discloses further comprising an adhesive layer disposed between the flexible substrate and the pixel array, wherein an area of the adhesive layer corresponding to the bending area is completely or partially hollowed out along the bending direction; wherein hollowed-out areas are filled with a protective layer.

Regarding claim 15, fig. 2 of Lee discloses wherein a thickness of the protective layer (thickness of layer 160 from dotted line corresponding to 120a and lower) is not greater than a depth of the hollowed-out areas.

Regarding claim 16, it is necessary the case that Lee invention is one wherein the protective layer is an ultra-violet (UV) sensitive adhesive (to a degree).

Regarding claim 17, fig. 2 of Lee discloses wherein a cross-sectional shape of hollowed-out areas is of trapezoidal.

Regarding claim 18, fig. 2 of Lee discloses wherein a number of hollowed-out areas is one (region below dotted line is one area).

Regarding claim 19, fig. 2 of Lee discloses wherein a number of hollowed-out areas (region occupied by 510 and 160 are considered to be a number of hollow-out area) is plural and the hollowed-out areas are arranged in a discontinuous manner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 11 and 20, Lee does not disclose wherein a width of a cross-section of hollowed-out areas is not greater than a width of the bending area. Fig. 2 of Lee discloses wherein a width of a cross-section of hollowed-out areas (OW) is greater than a width of the bending area BA.
However, note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious to form a device of Lee wherein a width of a cross-section of hollowed-out areas is not greater than a width of the bending area in order to design the two dimensions to be within the applicant design specification.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829